Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Andrew Lacoy appeals the district court’s order adopting the magistrate judge’s recommendation and denying relief *270in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lacoy v. IAC, No. 3:13-cv-00273-MOC-DCK, 2013 WL 6056597 (W.D.N.C. Nov. 15, 2013). Lacoy’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.